On the merits,
De Blanc, J.
Thorn excepted to the rule on the grounds: 1. That the law did not authorize the creditors to proceed summarily against him on his bond. In all cases of appeal, if the judgment appealed from be affirmed, the plaintiff may on return of execution that no property has been found obtain a decree against the surety on motion after ten days’ notice which shall be tried summarily. Rev. Stats., sec. 37. Thorn contends that it is only when the judgment appealed from is affirmed as it was rendered, that the surety on an appeal bond can be held liable on motion, after ten days’ notice. That, in every other case, the creditor’s remedy is by a new action in the ordinary form.
The liability of a surety on an appeal bond is fixed by an article of the Code of Practice, which seems to have escaped the attention of the counsel: “ It must be therein set forth in substance, that it is *361given as security that the appellant shall prosecute his appeal, and that he shall satisfy whatever judgment may be rendered against him, or that the same shall be satisfied by the proceeds of the sale of his- property, real and personal, if he be cast otherwise, that the surety shall be liable in his place.” C. P. 579.
Under the plain terms of that article, Thorn bound himself to satisfy the judgment, whatever it might be, that would be rendered, against Hammond, and whether it entirely or partially was affirmed. The construction urged by his counsel is supported neither by the law, nor upon the authorities upon which he relies.
2. The rights of two of the creditors of Hammond have been transferred, and as the proceedings by rule can be resorted to by alone the plaintiff in the original suit, those creditor’s transferees, cannot be allowed to proceed as they could have done.
“The sale of a credit includes everything which is accessory to the same; as suretyship, privilege, mortgages,” and, beyond any doubt, the right of action, whatever may be its character, which the law gives to enforce the transferred claim. C. C. 2645 (2615). The original appeal bond, on which are based the proceedings against the surety, was mislaid or lost. The deputy in charge of the clerk’s office, swore that he had had it, but in vain, made diligent search to find it. In lieu of the original, the creditors offered the certified copy of the same, contained in the transcript of the appeal taken by Hammond. To the introduction of that copy, the surety’s counsel objected on the grounds— 1st, that it was not proven that the bond sued upon was lost; 2nd, that, if -lost, no effort had been made, by advertisement, to recover possession of it. This objection was overruled; he excepted, and to sustain his exception, relies on Articles 2279, 2258, 2280 (2259), of the Civil Code, which require that, where a lost instrument is made the foundation of a suit or defence, it must appear that its loss has been advertised, and proper means taken to recover it.
The date, the amount, the condition of the bond sued upon are specially alleged in the rule, and from the first to the last line of the surety’s pleadings, he tacitly admits the truth of those allegations, the execution and validity of the bond, and merely complains that the creditor’s action to enforce his obligation is premature.
In Lavergne v. Elkins, this court held that there is a wide difference between the cases, where the contents of a lost original are *362attempted to be proved by parol, and where the loss is supplied by a copy taken from a record not suspicious. Much stronger evidence of the loss would be required in the former than in the latter cases. 17 L. 220.
In Cox v. Bradley, this court said: “ Where an administrator’s, bond has been lost, and its existence and genuineness fully established, it is not necessary to shew that its loss was advertised, as required by the Code. It is still more unnecessary to shew any advertisement, when, as in this instance, the surety tacitly admits the execution and validity of a bond, made payable to the clerk of a court, not transferred by or to any one, and on which he is sued by those who alone can enforce the obligation evidenced by that bond.” 15 A. 529.

Judgment affirmed,.